Case 5:15-cv-02439-SMH-MLH Document 126 Filed 04/07/21 Page 1 of 6 PageID #: 2729




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                               SHREVEPORT DIVISION

  JOANNA PRUITT LESTER                            CIVIL ACTION NO. 15-2439

  VERSUS                                          JUDGE S. MAURICE HICKS, JR.
  WELLS FARGO BANK, NA                            MAGISTRATE JUDGE HORNSBY


                                 MEMORANDUM RULING
          Before the Court is a Motion in Limine challenging the testimony and exhibits of

  Defense Expert Aaron Woolfson (“Woolfson”) filed by Plaintiff Joanna Pruitt Lester

  (“Lester”). See Record Document 111. Defendant Wells Fargo Bank, NA (“Wells Fargo”)

  opposes the Motion. See Record Document 112. For the reasons set forth below, the

  Motion is hereby DENIED.

     I.      EXPERT REPORT OF AARON WOOLFSON

          Woolfson’s expert report analyzes the capabilities and use of specific automated

  telephone dialing equipment and software supplied by Aspect Software (“Aspect”) to

  Wells Fargo and used to contact customers. See Record Document 111-2. Woolfson’s

  report details how the Aspect equipment functions and how Wells Fargo uses it to call

  customers. See id. Woolfson concludes that significant human intervention is present in

  implementing this call system, and the Aspect equipment is not capable of randomly

  generating and subsequently calling phone numbers. See id. Woolfson’s report also

  highlights his courtroom career as an expert witness on various telecommunications

  issues, including his curriculum vitae (“CV”) and Westlaw printouts of court opinions as

  exhibits. See id; Record Document 111-3.



                                         Page 1 of 6
Case 5:15-cv-02439-SMH-MLH Document 126 Filed 04/07/21 Page 2 of 6 PageID #: 2730




     II.      DAUBERT STANDARD

           Federal Rule of Evidence 702 states that “a witness who is qualified as an expert

  by knowledge, skill, experience, training or education may testify in the form of an opinion

  or otherwise if: (a) the expert’s scientific, technical, or other specialized knowledge will

  help the trier of fact to understand the evidence or to determine a fact in issue; (b) the

  testimony is based on sufficient facts or data; (c) the testimony is the product of reliable

  principles and methods; and (d) the expert has reliably applied the principles and methods

  to the facts of the case.” Rule 702’s standard arises from the seminal case of Daubert v.

  Merrell Dow Pharmaceuticals, Inc., where the Supreme Court established the role of trial

  courts as gatekeepers for expert testimony, permitting such testimony only if it is both

  reliable and relevant. See 509 U.S. 579, 589, 113 S. Ct. 2786, 2795 (1993).

           In determining the reliability of proposed testimony, the Court stated a non-

  exhaustive list of factors to consider, including: (1) whether the technique or theory has

  been tested, (2) whether the technique or theory has been subject to peer review and

  publication, (3) the known or potential rate of error when applied, (4) the existence and

  maintenance of standards and controls, and (5) general acceptance of the technique or

  theory in the scientific community. See id. at 593-94. As for relevancy, the Court stressed

  the question is one of “fit,” asking whether the expert testimony in question is well-suited

  to the issues of a particular case such that it will help the jury in deciding issues or in

  understanding evidence that is outside the average juror’s ability to understand absent

  such help. Id. at 591-92.

           Although the trial court must fulfill its gatekeeping function by ensuring the reliability

  and relevancy of all expert testimony, the court is “not intended to serve as a replacement

                                              Page 2 of 6
Case 5:15-cv-02439-SMH-MLH Document 126 Filed 04/07/21 Page 3 of 6 PageID #: 2731




  for the adversary system.” U.S. v. 14.38 Acres of Land, 80 F.3d 1074, 1078 (5th Cir.

  1996). “Vigorous cross-examination, presentation of contrary evidence, and careful

  instruction on the burden of proof are the traditional and appropriate means of attacking

  shaky but admissible evidence.” Daubert, 509 U.S. at 596. Importantly, the burden of

  satisfying Rule 702 falls upon the proponent of an expert’s testimony to prove it is

  admissible by a preponderance of the evidence. See Moore v. Ashland Chem., Inc., 151

  F.3d 269, 276 (5th Cir. 1998).

     III.      APPLICATION

            Lester argues Woolfson’s proposed testimony and accompanying exhibits should

  be excluded from trial because his expert report is irrelevant and unreliable. See Record

  Document 111-1 at 1. Specifically, Lester believes Woolfson’s report (1) lacks a proper

  factual basis because he did not visit and inspect the exact site and system from which

  the calls originated, and (2) impermissibly makes legal conclusions. See id. at 6-15.

  Lester also takes issue with Woolfson’s CV, noting the specific call system at issue is not

  listed under his qualifications and expertise. See id. at 9. Lester primarily relies upon

  Keyes v. Ocwen Loan Servicing, LLC in support of her arguments, where the Eastern

  District of Michigan struck the plaintiff’s telecommunications expert for not personally

  inspecting the dialing software at issue and reaching legal conclusions in his expert

  report. See id; 335 F. Supp.3d 951 (E.D. Mich. Aug. 16, 2018). Keyes dealt with the same

  overarching issue present in the instant matter—whether the Aspect system qualifies as




                                          Page 3 of 6
Case 5:15-cv-02439-SMH-MLH Document 126 Filed 04/07/21 Page 4 of 6 PageID #: 2732




  an automatic telephone dialing system under the Telephone Consumer Protection Act

  (“TCPA”). 1

          A. Similar Site and System

          Lester contends that Woolfson’s opinion is not rooted in a proper factual basis

  because his conclusions arise from a 2018 visit to a call center in Beaverton, Oregon,

  where he observed and inspected an Aspect Unified IP 6.6 system. See Record

  Document 111-1 at 4-5. Lester believes Woolfson should have visited the Minnesota

  facility and inspected an Aspect Unified IP 6.6 SP2 dialer from which the calls she

  received originated. See Record Document 111-1 at 5. Lester equates Woolfson’s actions

  to the rejected expert in Keyes who “merely reviewed manuals and ran tests on his

  computer, and he has not inspected the actual Aspect System which [defendant] uses to

  make calls.” 335 F.Supp.3d at 957.

          Woolfson’s sworn explanations for his choice of facility and system satisfy the

  Court that his opinion is based on appropriate factual observations. According to

  Woolfson, the “SP2” addition to the system that called Lester is a security enhancement

  that does not affect the call flow of the equipment. 2 See Record Document 112-1 at 2.

  Thus, there is no fundamental difference between the Aspect Unified IP 6.6 system he

  observed and the Aspect Unified IP 6.6 SP2 system that called Lester. See id. at 3. He

  similarly states that because the Aspect system is a “closed-source code” system,

  changes or modifications to the software are not available. See id. at 4. Thus, all Aspect




  1Coincidentally, Woolfson testified for the defense in this case. See Record Document 111-2.
  2Woolfson helpfully equates the addition of an SP2 security enhancement to the installation of an update
  on one’s home computer. See id. at 3.

                                               Page 4 of 6
Case 5:15-cv-02439-SMH-MLH Document 126 Filed 04/07/21 Page 5 of 6 PageID #: 2733




  systems used by Wells Fargo—regardless of their location—are “uniformly configured.”

  Id. With this information in hand, the Court does not doubt the integrity of Woolfson’s

  inspections and their applicability to the precise systems at issue in the instant matter.

  Lester is free to cross-examine Woolfson on these issues, but the Daubert challenge on

  this basis must be rejected.

        B. Legal Conclusions

        Federal Rule of Evidence 704 permits an expert witness to give his opinions on an

  ultimate issue of fact, but he is not authorized to render legal opinions or reach legal

  conclusions. See United States v. $9,041,595.68, 163 F.3d 238, 255 (5th Cir. 1998). An

  opinion, however, is not objectionable merely because it embraces an ultimate issue. See

  Fed. R. Evid. 704.

        Lester argues Woolfson is improperly attempting to enter the “Law House” by citing

  his past cases as an expert and including language from court opinions signifying their

  outcomes. Record Document 111-1 at 11-12. Particularly concerning to Lester are those

  cases where courts ruled the TCPA did not apply to certain automated dialing systems.

  See id. Wells Fargo argues Woolfson’s report only reaches factual conclusions regarding

  the Aspect system and assures the Court Woolfson will not dip his toes into these

  prohibited waters. See Record Document 112 at 5.

        The Court agrees that Woolfson’s report offers only factual conclusions about the

  capabilities of the Aspect system to randomly generate and call numbers. No legal

  conclusions about the applicability of the TCPA to this particular system are present. Past

  judicial opinions on this issue included in Woolfson’s report do not constitute


                                          Page 5 of 6
Case 5:15-cv-02439-SMH-MLH Document 126 Filed 04/07/21 Page 6 of 6 PageID #: 2734




  impermissible legal conclusions in the instant matter and serve only to elaborate on

  Woolfson’s experience in this field. 3 As such, this challenge must also be rejected.

            C. Qualifications

            Finally, Lester charges the absence of the words “Aspect,” “Unified,” “IP,” or any

  combination thereof in Woolfson’s CV or the qualifications section of his report prohibit

  him from being labeled an expert on the system at issue. See Record Document 111-1

  at 9. An examination of Woolfson’s personal documents and past experiences

  demonstrate he is an expert in the telecommunications field. While these exact words

  may not be present, Woolfson has in fact testified in court on the Aspect system before

  in the Keyes case upon which Lester’s Motion relies. Woolfson is qualified to give his

  expert opinion on the system at issue in this matter.

      IV.      CONCLUSION

            Lester’s Motion in Limine pertaining to the expert report of Woolfson and its

  accompanying exhibits is hereby DENIED. An order consistent with the instant

  memorandum ruling shall issue herewith.

            THUS DONE AND SIGNED, in Shreveport, Louisiana on this 7th day of April,

  2021.




  3 Given Woolfson’s experience as an expert witness in numerous trials and his acknowledgement of his

  role with respect to the jury and legal conclusions, the Court believes he understands the line of demarcation
  he cannot cross from fact into law. Nevertheless, Lester can rest assured that the Court will take appropriate
  action to safeguard the jury from impermissible statements should they arise at trial.

                                                  Page 6 of 6
